FOR PUBLICATION                            FILED
                  UNITED STATES COURT OF APPEALS                         MAY 6 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                         FOR THE NINTH CIRCUIT

D. D., a minor, by and through his Guardian No. 19-55810
Ad Litem, Michaela Ingram,
                                            D.C. No.
                Plaintiff-Appellant,        2:19-cv-00399-PA-PLA
                                            Central District of California,
 v.                                         Los Angeles

LOS ANGELES UNIFIED SCHOOL                    ORDER
DISTRICT,

               Defendant-Appellee.

THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion is vacated.